DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is response to the Preliminary Amendment filed on 01/07/2020.
Claims 3-8, 13-22 are canceled.Claims 23-36 are added.
Claims 1-2, 9-12 and 23-36 are pending.
Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 01/07/2020 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B).
Specification
The abstract of the disclosure is objected to because it comprises Figure. 2.  However, the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-12 and 23-36 are rejected under 35 U.S.C. 103 as being unpatentable over Fodor et al. (U.S. 20190261413) in view of Semaan et al.  (U.S. 20180242234) and further in view of Simpson et al. (U.S. 20050130713).
For claim 1, Fodor et al. disclose a method of carrying out wireless radio communications with an electronic device, comprising: 
determining that the electronic device has a reason to communicate over a wireless radio interface (at least [0053] and [0066].  The UE 12-1 has data to transmit to its serving base station 14-1 in the unlicensed spectrum, the UE 12-1 performs a SLA-CCA procedure); 
conducting listen before talk with a dedicated listen before talk receiver in response to the determining that the electronic device has the reason to communicate over the wireless radio interface (at least [0053] and [0066].  When the UE 12-1 has data to transmit to its serving base station 14-1 in the unlicensed spectrum, the UE 12-1 performs a CCA procedure (e.g., a LBT or CSMA procedure) to determine whether an unlicensed channel(s) on which the UE 12-1 ; 
detecting, through the listen before talk, that wireless spectrum for the wireless radio interface is available for conducting the wireless radio communications (at least [0053] and [0066].  When the UE 12-1 has data to transmit to its serving base station 14-1 in the unlicensed spectrum, the UE 12-1 performs a CCA procedure (e.g., a LBT or CSMA procedure) to determine whether an unlicensed channel(s) on which the UE 12-1 desires to transmit is clear and decides to transmit if the unlicensed channel(s) is clear.)  However, Fodor et al. do not disclose in response to the detecting of the available wireless spectrum based on the listen before talk carried out with the dedicated listen before talk receiver, activating a radio access transceiver and carrying out the wireless radio communications over the wireless radio interface with the radio access transceiver using the available wireless spectrum.
	In the same field of endeavor, Semaan et al. disclose in response to the detecting of the available wireless spectrum based on the listen before talk carried out with the dedicated listen before talk receiver, SELECTING a radio access transceiver and carrying out the wireless radio communications over the wireless radio interface with the radio access transceiver using the available wireless spectrum (at least [0033]-[0034] and [0038].   The selection of the RAT may be based on the result of the performed LBT mechanism, or any other coexistence mechanism, in the different frequency bands/channels (where relevant, i.e, in the unlicensed one(s)). performing LBT, in the unlicensed frequency band/channel, may decide to perform an UL transmission on the RAT that is operating in the unlicensed band in case LBT was successful.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Fodor et al. as taught by Semaan et al. for purpose of avoiding delay in performing the UL transmission and improving user experience, lower energy consumption and satisfying the ever-increasing traffic demand.
The combination of Fodor et al. and Semaan et al. do not explicitly disclose activating a radio access transceiver.
In the same field of endeavor, Simpson et al. disclose activating a radio access transceiver (at least [0020]-[0022].  When such a need exists the communication unit uses 22 a first receiver to monitor the channel for indicia of energy while substantially simultaneously placing a second receiver into a reduced power mode of operation. Upon detecting 23 the requisite channel energy indicia, the process 20 then effects 24 an activation event. In a preferred approach this activation event can include at least placing the second receiver into an increased power mode of operation and transmitting on the channel.)

For claim 9, the combination of Fodor et al., Simpson et al. and Semaan et al. disclose the method according to claim 1.  Furthermore, Semaan et al.  disclose wherein listen before talk is carried out for each of multiple radio access technologies, and wherein the electronic device comprises multiple radio access transceivers, each radio access transceiver configured to conduct communications respectively under one or more of the radio access technologies, and the activating the radio access transceiver includes activating the radio access transceiver associated with wireless spectrum first detected as available (at least [0033]-[0034] and [0038].   The selection of the RAT may be based on the result of the performed LBT mechanism, or any other coexistence mechanism, in the different frequency bands/channels (where relevant, i.e, in the unlicensed one(s)). For instance, if a UE has the possibility to connect to a number `x` of RATs operating in a number `x` of frequency bands/channels (say `x` is equal to 2, one licensed and the other unlicensed), the UE upon performing LBT, in the unlicensed frequency band/channel, may decide to perform an UL transmission on the RAT that is operating in the unlicensed band in case LBT was successful.)
For claim 10, the combination of Fodor et al., Simpson et al. and Semaan et al. disclose the method according to claim 1.  Furthermore, Semaan et al.  disclose wherein listen before talk is carried out for each of multiple radio access technologies, and wherein the electronic device  If the carrier sensing is successful on more than one of the plurality of unlicensed RATs at step 508, then the UE will need to apply some additional criteria beyond just the clear channel assessment to select a RAT for its data transmission. In the embodiment of FIG. 5, this other criteria is a pre-defined preference or priority which has been assigned to the various RATs and stored in the UE (as shown by step 510). However, according to other embodiments, the secondary selection criteria could be something else, e.g., previous success history of each RAT, interference estimation, etc.). 
For claim 11, the combination of Fodor et al., Simpson et al. and Semaan et al. disclose the method according to claim 1.  Furthermore, Semaan et al. disclose wherein the wireless radio communication carried out by the radio access transceiver is machine-type communication (at least [0007].  A massive growth in the number of connected devices as well as an increasingly wide range of new applications are expected in order to enable a well-functioning networked society, where information can be accessed and data shared anywhere and anytime, by anyone and anything, e.g. as part of the Internet of Things (IoT).)

For claim 23, the combination of Fodor et al., Simpson et al. and Semaan et al. disclose the method according to claim 1.  Furthermore, Simpson et al. disclose wherein activating the radio access transceiver includes powering on the radio access transceiver or placing the radio access transceiver in an active mode (at least [0020]-[0022].  When such a need exists the communication unit uses 22 a first receiver to monitor the channel for indicia of energy while substantially simultaneously placing a second receiver into a reduced power mode of operation. Upon detecting 23 the requisite channel energy indicia, the process 20 then effects 24 an activation event. In a preferred approach this activation event can include at least placing the second receiver into an increased power mode of operation and transmitting on the channel.)
For claim 24, the combination of Fodor et al., Simpson et al. and Semaan et al. disclose the method according to claim 1.  Furthermore, Simpson et al. disclose wherein during the listen before talk operation, the radio access transceiver cannot carry out any radio functions (at least [0020]-[0022].  When such a need exists the communication unit uses 22 a first receiver to monitor the channel for indicia of energy while substantially simultaneously placing a second receiver into a reduced power mode of operation. Upon detecting 23 the requisite channel energy indicia, the process 20 then effects 24 an activation event. In a preferred approach this activation event placing the second receiver into an increased power mode of operation and transmitting on the channel.)
For claim 25, the combination of Fodor et al., Simpson et al. and Semaan et al. disclose the method according to claim 1.  Furthermore, Simpson et al. disclose wherein during the listen before talk operation, the radio access transceiver does not have transmission capability (at least [0020]-[0022].  When such a need exists the communication unit uses 22 a first receiver to monitor the channel for indicia of energy while substantially simultaneously placing a second receiver into a reduced power mode of operation. Upon detecting 23 the requisite channel energy indicia, the process 20 then effects 24 an activation event. In a preferred approach this activation event can include at least placing the second receiver into an increased power mode of operation and transmitting on the channel.)
For claim 26, the combination of Fodor et al., Simption et al. and Semaan et al. disclose the method according to claim 1.  Furthermore, Semaan et al. disclose wherein the radio access transceiver is configured to conduct wireless radio communications according to a radio access technology corresponding to the wireless radio communications over the wireless radio interface  (at least [0038].  If the carrier sensing is successful on more than one of the plurality of unlicensed RATs at step 508, then the UE will need to apply some additional criteria beyond just the clear channel assessment to select a RAT for its data transmission.)
The communication unit can include a first receiver and a second receiver. The first receiver can be used to monitor the indicia of energy on the channel while the second receiver can be used during normal operation of the communication unit.  The first receiver can monitor for indicia of energy on the channel without also decoding messages as may be transmitted on the channel.)
For claim 28, the combination of Fodor et al., Simpson et al. and Semaan et al. disclose the method according to claim 26.  Furthermore, Simpson et al. disclose wherein the listen before talk receiver does not have capability to decode payload data (at least [0012] and [0015].  The communication unit can include a first receiver and a second receiver. The first receiver can be used to monitor the indicia of energy on the channel while the second receiver can be used during normal operation of the communication unit.  The first receiver can monitor for indicia of energy on the channel without also decoding messages as may be transmitted on the channel.) 
For claim 29, the combination of Fodor et al., Simpson et al. and Semaan et al. disclose the method according to claim 26.  Furthermore, Fodor et al. disclose wherein the listen before talk receiver has capabilities that are limited to one or both of signal strength measurement capability or preamble detection capability (at least [0005].   During CSMA/LBT, UE-B detects 
For claim 30, the combination of Fodor et al., Simpson et al. and Semaan et al. disclose the method according to claim 26.  Furthermore, Simpson et al. disclose wherein the listen before talk receiver has its own hardware and logic implementing components, which do not include components or logic other than that to carry out the listen before talk operation (at least [0012] and [0015].  The communication unit can include a first receiver and a second receiver. The first receiver can be used to monitor the indicia of energy on the channel while the second receiver can be used during normal operation of the communication unit.  The first receiver can monitor for indicia of energy on the channel without also decoding messages as may be transmitted on the channel.) 
For claim 31, the combination of Fodor et al., Simpson et al. and Semaan et al. disclose the method according to claim 12.  Furthermore, Semaan et al. disclose wherein the radio access transceiver is configured to conduct wireless radio communications according to a radio access technology corresponding to the wireless radio communications over the wireless radio interface (at least [0033]-[0034] and [0038].   The selection of the RAT may be based on the result of the performed LBT mechanism, or any other coexistence mechanism, in the different frequency bands/channels (where relevant, i.e, in the unlicensed one(s)). For instance, if a UE has the possibility to connect to a number `x` of RATs operating in a number `x` of frequency bands/channels (say `x` is equal to 2, one licensed and the other unlicensed), the UE upon performing LBT, in the unlicensed frequency band/channel, may decide to perform an UL transmission on the RAT that is operating in the unlicensed band in case LBT was successful.) 
For claims 32-34, the claims have features similar to claims 27-29.  Therefore, the claims are also rejected for the same reasons in claims 27-29.
For claim 35, the claim has features similar to claim 30.  Therefore, the claim is also rejected for the same reasons in claim 30.  
For claim 36, the claim has features similar to claim 25.  Therefore, the claim is also rejected for the same reasons in claim 25.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fodor et al. (U.S. 20190261413) in view of Semaan et al.  (U.S. 20180242234) and further in view of Simpson et al. (U.S. 20050130713) and further in view of Gupta et al. (U.S. 20180070252).
For claim 2, the combination of Fodor et al., Simpson et al. and Semaan et al. do not disclose the  method according to claim 1, wherein the conducting the listen before talk includes activating the listen before talk receiver from an off or idle state. 
In the same field of endeavor, Gupta et al. disclose the conducting the listen before talk includes activating the listen before talk receiver from an off or idle state (at least [0119].  UE.sub.A may have traffic to transmit before UE.sub.C, and therefore, UE.sub.A may initiate the LBT procedure prior to UE.sub.C. UE.sub.A and UE.sub.C may each listen to the unlicensed 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Fodor et al. as taught by Gupta et al. for purpose of listening to the unlicensed channel before transmitting data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  03/11/2021